DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,978,116 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen et al, U.S. Publication No. 2006/0267221 A1, discloses a controller 64, a three-input multiplexer 66, a test path 68, a test-enable path 69, a select bus 70, and a test-result logic gate 72. In response to a test signal received from the die 54 via the test path 68, the controller 64 identifies at least one pair of corresponding signal pads 40a-40c and 44a-44b that allows a signal to propagate between the signal paths 42 and 46, and generates on the bus 70 a select signal that causes the multiplexer 66 to select this identified pair for connecting the signal paths [paragraph 27].

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the controller is configured to select the first signal path based at least in part on a first chip enable response received from the memory die; and wherein the controller is configured to select the second signal path based at least in part on a second chip enable response received from the memory die, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest, wherein the controller is configured to select the first signal path based at least in part on a first chip enable response; and wherein the controller is configured to select the second signal path based at least in part on a second chip enable response, wherein:  the first chip enable response is associated with a binary signal; and the second chip enable response is associated with a non-binary signal, in combination with other recited limitations in claim 3.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the controller is configured to select the first signal path based at least in part on a first chip enable response received from the first memory die; and wherein the controller is configured to select the second signal path based at least in part on a second chip enable response received from the second memory die, in combination with other recited limitations in claim 11.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest transmitting the first data to the memory die using a first signal path based at least in part on receiving a first chip enable response from the memory die and the second data to the memory die using a second signal path based at least in part on receiving a second chip enable response from the memory die, in combination with other recited limitations in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181